Citation Nr: 0627998	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for a 
history of a nephritic syndrome with nephropathy, 
proteinuria, hyperlipidema and hypertension.  


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for the 
veteran kidney disability and assigned a noncompensable 
evaluation.  (The veteran has since moved to the jurisdiction 
of the RO in San Juan, Puerto Rico).  The veteran, who had 
active service from May 2000 to October 2003, expressed 
disagreement with the initial evaluation assigned by the RO 
and the case was referred to the Board for appellate review.  


FINDING OF FACT

The veteran's kidney disability does not manifest constant or 
recurring albumin with hyaline and granular casts or red 
blood cells; transient or slight edema; or diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more or a history of diastolic pressures predominantly 
100 or more that requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
history of a nephritic syndrome with nephropathy, 
proteinuria, hyperlipidema and hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.115a, 4.115b, Diagnostic 
Code 7599-7536 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in May 2005.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should an increased evaluation be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's decision, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and been informed of the 
evidence considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claim.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the initial evaluation 
assigned for his kidney disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).    

The RO has evaluated the veteran's kidney disability under 
38 C.F.R. § 4.115a, Diagnostic Code 7536, which provides that 
a 30 percent evaluation is warranted when there is constant 
albumin or recurring albumin with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  Diagnostic Code 7101 provides that a 10 percent 
evaluation is warranted when diastolic pressure is 
predominantly 100 or more, systolic pressure predominantly is 
160 or more, when individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication for control.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for a 
kidney condition.  Simply put the veteran is not shown to 
meet the criteria contemplated for the next higher 30 percent 
evaluation.  There is no indication from the medical evidence 
that there is constant albumin or recurring albumin with 
hyaline and granular casts or red blood cells, transient or 
slight edema or hypertension that is at least 10 percent 
disabling under Diagnostic Code 7101.

A VA examination in August 2003 showed that the veteran's 
"blood pressures were not too defined hypertensive levels" 
and his condition was diagnosed as pre-hypertension.  
Extremities were without edema and diagnostic tests showed 
albumin at 3.2 L.  The examiner diagnosed the veteran's 
condition as "nephrotic syndrome due to biopsy proven 
minimal change glomerulonephritis."

A March 2004 treatment record provides that the veteran had 
no edema and tests revealed "negative protein with u/a" 
with 24 hour collection showing borderline proteinuria.  In 
October 2004, diagnostic tests revealed evidence of a 
proteinuria recurrence.  In December 2004, the veteran 
reported swelling of the legs which resolved with prednisone.  
Edema and urine protein were not found.  In March 2005, the 
veteran was without edema and a urinalysis revealed the 
presence of trace protein.  Blood pressure was controlled 
with a reading of 120/70.  The VA treatment records are 
devoid of a diagnosis of hypertension and contain blood 
pressure readings that range from 112/69 to 135/80.

A VA examination in May 2005 showed that the veteran was not 
edematous, blood pressure was at 120/70 and a urinalysis 
revealed trace protein.  The examiner diagnosed the condition 
as "minimal lesion nephropathy, IgA, under active therapy 
with prednisone at present."

Therefore, medical evidence is negative for any evidence that 
the veteran's kidney condition consists of constant or 
recurring albumin, or transient or slight edema, or 
hypertension.  The Board recognizes that the veteran has 
stated that he continues to experience edema and proteinuria.  
However, the evidence shows that his edema is controlled by 
taking prednisone and the most recent VA examination shows 
only trace protein in the urine.  The competent medical 
evidence shows that the veteran's blood pressure is 
controlled and the treatment records are devoid of any 
findings or diagnosis of hypertension.

The Board is aware of the veteran's own assertions as to the 
severity of the symptoms.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a result, the veteran's assertions do not 
constitute competent medical evidence in support of an 
initial compensable evaluation for a kidney condition.

The Board finds that the medical evidence does not 
demonstrate that the veteran's kidney disability warrants an 
initial compensable evaluation.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and an initial compensable evaluation for a 
nephritic syndrome with nephropathy, proteinuria, 
hyperlipidema and hypertension denied.


ORDER

An initial compensable evaluation for a nephritic syndrome 
with nephropathy, proteinuria, hyperlipidema and hypertension 
is denied.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


